     Case 2:16-cv-06098 Document 360 Filed 04/24/19 Page 1 of 1 PageID #: 3451



                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                  CHARLESTON DIVISION


BLUESTONE COAL CORPORATION, et al.,

                              Plaintiffs,

v.                                                  CIVIL ACTION NO. 2:16-cv-06098

PINNACLE MINING COMPANY, LLC, et al.,

                              Defendants.



                                            ORDER


        The Court will hold a telephonic status conference in the above-styled case on April 25,

2019, at 2:00 p.m. The call-in information for the call is as follows: 703-724-3100, then dial

4002661# to be placed on hold pending the start of the call. The Court DIRECTS the parties to

inform counsel for the insurance company to be on the call.

        IT IS SO ORDERED.

        The Court DIRECTS the Clerk to send a copy of this Order to counsel of record and any

unrepresented party.

                                            ENTER:            April 24, 2019
